Citation Nr: 0635767	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to initial separate schedular 10 percent 
disability ratings for bilateral tinnitus.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision, in which the RO 
granted service connection for tinnitus with a 10 percent 
rating, and granted service connection for bilateral hearing 
loss with a noncompensable rating, both effective June 25, 
2001, and denied service connection for paranoid personality.  
The veteran filed a notice of disagreement (NOD) in November 
2003, and the RO issued a statement of the case (SOC) in 
February 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2004.

As the claims for an initial rating in excess of 10 percent 
for tinnitus and for an initial compensable rating for 
bilateral hearing loss emanate from the veteran's 
disagreement with the initial ratings assigned following the 
grants of service connection, the Board has characterized the 
claims for a higher rating in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision denying the veteran service connection 
for an acquired psychiatric disorder and denying the veteran 
separate initial 10 percent ratings for bilateral tinnitus is 
set forth below.  The claim for an initial compensable rating 
for bilateral hearing loss is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims here decided has been 
accomplished.

2.  Although paranoid personality was noted in and post-
service, personality disorder is not recognized as a 
disability for VA compensation purposes.

3.  An acquired psychiatric disorder was not present in 
service or for many years thereafter, and there is no 
competent and persuasive medical evidence of a nexus between 
any such current disorder and the veteran's military service.

4.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The claim for separate initial schedular 10 percent 
disability ratings for bilateral tinnitus is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Regarding the claim for a higher initial rating for tinnitus, 
the appellant and his representative have been notified of 
the reasons for the denial of the claim, and have been 
afforded the opportunity to present evidence and argument 
with respect to the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Considering the service connection claim on appeal in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
service connection for an acquired psychiatric disorder  has 
been accomplished.

In May 2002, during the pendency of this appeal, the RO sent 
the appellant and his representative a notice letter 
informing him that to support a claim for service-connected 
compensation benefits, the evidence must show three things:  
an injury in military service or a disease that began in or 
was made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  The same letter listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  After this letter, the appellant and his 
representative were afforded  opportunity to respond before 
the RO adjudicated the claim (as reflected in the October 
2002 rating decision).  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the pre-rating notice letter in May 
2002, as discussed above, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The May 2002 letter informed the appellant of the VCAA, and 
advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies and to make reasonable efforts to 
obtain relevant records not held by a Federal agency.  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claim.  Given that fact, 
as well as the RO's instructions to him, the Board finds that 
the veteran has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, the May 2002 document meeting the VCAA's 
notice requirements was furnished to the veteran before the 
October 2002 rating action on appeal; hence, Pelegrini's 
timing of notice requirement has been met.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue.  While the RO has not 
notified the appellant of the criteria for degree of 
disability or effective date of rating, on these facts, such 
omission is harmless.  Id.  Because the Board's decision 
herein denies service connection for the claimed disability, 
no disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from the VA provider that the 
appellant identified as having relevant records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for  service 
connection for an acquired psychiatric disorder and for 
separate initial 10 percent ratings for bilateral tinnitus.  
al.

II.  Service Connection for an Acquired Psychiatric Disorder

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records show that in August 1970, the 
veteran was diagnosed with paranoid personality after 
complaining that he had difficulty adjusting to the U.S. Air 
Force way of life.  The September 1970 Separation Report of 
Medical History does not show that the veteran reported 
having any psychiatric history and the separation Report of 
Medical Examination does not show any psychiatric 
abnormality.

Post-service VA treatment records from December 2000 to 
November 2001 show Axis I diagnoses of cocaine and tobacco 
dependence; cannabis abuse; and alcohol abuse, chronic.  The 
VA treatment records also show an Axis II diagnosis of 
personality disorder, not otherwise specified.

The Board notes, initially, that personality disorder has 
been diagnosed in and post service.  However,  congenital or 
developmental abnormalities, such as personality disorders, 
are not considered "diseases or injuries" within the meaning 
of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical evidence that such aggravation occurred in this case. 

As indicated above, the veteran has been diagnosed with 
acquired psychiatric disorders post service.  Even if one or 
more such disorders constitute(s) disability for service 
connection purposes, there is absolutely no medical evidence 
of a nexus between any such disorder and service.  

The first diagnosis of an acquired psychiatric disorder was 
found in VA medical records of March 2001, some 31 years 
following separation from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also notes that the above-mentioned VA medical 
records contain no evidence of a link between the acquired 
psychiatric disorders diagnosed many years post service and 
the veteran's diagnosed in-service paranoid personality 
disorder or any other incident of service.  Significantly,  
none of the evidence currently of record includes even a 
suggestion of a medical nexus between any acquired 
psychiatric disorder first shown many years after service and 
the veteran's service, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such evidence.

In addition to medical evidence, the Board has considered the 
veteran's assertions in connection with the claim on appeal.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As a layman without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter-such as the diagnosis of a disability, or the 
question of whether there is a medical relationship between 
an  acquired psychiatric disorder and service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value.  

For the foregoing reasons, the claim for service connection 
for an acquired psychiatric disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, absent any competent 
evidence to support the claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

III.  Initial Separate 10 Percent Ratings for Tinnitus

The veteran has requested separate 10 percent disability 
ratings for bilateral tinnitus.  The RO denied the request 
because, under Diagnostic Code 6260, there is no provision 
for assignment of a separate 10 percent rating for tinnitus 
of each ear.  The RO's decision has been appealed to the 
Board.   

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

Recently, the Federal Circuit reversed the decision of the 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

The Board has considered all arguments advanced by or on 
behalf of the appellant; however, in view of the foregoing, 
the Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for tinnitus.  
Therefore, the claim for separate schedular 10 percent 
ratings for bilateral tinnitus must be denied under both the 
former and revised versions of the pertinent rating schedule 
provision.  As the disposition of his claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

The claim for separate schedular 10 percent disability 
ratings for bilateral tinnitus is denied.


REMAND

Regarding the application of the VCAA to the veteran's claim 
for a higher initial rating for bilateral hearing loss, the 
Board finds that all notification action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.  In this regard, the Board notes that the 
veteran has not been notified as to the evidence required to 
substantiate his claim for a higher initial rating.  
Specifically, in a May 2002 letter, the RO informed the 
veteran of the evidence required to substantiate a claim for 
service connection.  However, neither that letter nor any 
other RO letter notified  the veteran as to what was needed 
to substantiate a claim for higher rating.  Hence, proper 
notice as required under 38 U.S.C.A. § 5103(a) hs not been 
provided as to the claim remaining on appeal.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is warranted.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO should also request 
that the veteran furnish all evidence in his possession, and 
ensure that its notice meets the requirements of the Court's 
recent decision in Dingess/Hartman (cited to above), as 
regards rating cases, as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006). 

The RO must also obtain and associate with the claims file 
all outstanding VA medical records.  The record reflects that 
the veteran has received recent treatment from the VA Medical 
Center (VAMC) in Shreveport, Louisiana; however, the claims 
file only includes treatment records from this facility dated 
up to April 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
aforementioned facility, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2006) as regards requesting records 
from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating the claim, the RO should continue to 
consider whether staged rating (assignment of different 
ratings based on distinct periods of time, based on the facts 
found), pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC,  for the following actions:

1.  The RO should obtain from the 
ShreveportVAMC all pertinent records of 
evaluation and/ r treatment of the 
veteran's bilateral hearing loss, from 
April 2004 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should furnish to the appellant 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically as 
regards the claim for a initial compensable 
rating for bilateral hearing loss.  The 
letter must explain what type of evidence 
is needed to substantiate a claim for a 
higher initial rating. 

To ensure that the duty to notify the 
appellant what evidence will be obtained by 
whom is met, the RO's letter should request 
that the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter remaining on appeal that are not 
currently of record.

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for an initial 
compensable rating in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
also include continued consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above), is warranted.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


